DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: claims 1-23 are pending. 
Examiner notes: Even though claims 2 and 8 are not rejected under prior art, it is not indicated as allowable in light of the pending double patenting rejection below. 

Information Disclosure Statement
The information disclosure statement filed on April 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, foreign patent documents AU 2016323477A1 and EP 3662971A1 have not been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16, and 17 of U.S. Patent No. 10987513 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1, 2, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11, 31, and 41 of copending Application No. 16979427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 16, 17, 21, 22, 23, 36, 37, 38, and 40 of copending Application No. 17276362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-14, 16-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halpern (US 6,497,645).
Re Claim 1, Halpern discloses a system for robotically assisted implantation or manipulation of an implant in a patient, the system comprising: 
a positioning unit including at least two rollers arranged to engage, through compression between respective radial outer surfaces of the at least two rollers, at least a portion of an elongate member of the implant (fig. 13, col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410); 
a control console configured to generate a motion control signal for controllably driving rotation of at least one motorized roller of the at least two rollers, said rotation actuating a translational motion or a rotational motion of the elongate member via friction generated by the compression (fig. 13, col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; all of col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette).  
Re Claim 3, Halpern discloses that the positioning unit is a non-implantable unit comprising a fixation member configured to detachably affix the positioning unit externally to the patient (col. 2, lines 40-65, The remote afterloader for moving a radiation source into and out of a catheter inserted in a tumor may include one or more radiation source cassettes, one or more motors, and a shielded container for storing the radiation source cassettes and the motor – catheter reads on fixation member).  
RE Claim 4, Halpern discloses a motor configured to, in response to the motion control signal, drive rotation of the at least one motorized roller via a power transmission unit (col. 4, lines 27-44, the remote afterloader 105 can be powered with electricity and have a battery attached for backup power, fig. 13, para. col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; all of col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette).  
Re Claim 5, Halpern discloses a rechargeable power source to power the motor (col. 4, lines 30-35, battery).  
Re Claim 6, Halpern discloses that the motor is coupled to the at least one motorized roller via a shaft running between the control console and the positioning unit (fig. 13, para. col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; all of col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette; col. 5, lines 39-55, The host computer 175 further includes a communications interface 145 which can connect via a communication link 150 to a network 140 for communication with the remote afterloader 105 or other computers. The communications link 150 can also be connected directly to the remote afterloader 105.).  
Re Claim 7, Halpern discloses that the motor is configured to drive the rotation of the at least one motorized roller to actuate the translational motion or the rotational motion of the elongate member to propel the implant to a body site (fig. 13, para. col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; col. 6, lines 10-13, retracting the source wires 180 into and out of the patient’s tumor).  
Re Claim 9, Halpern discloses that the implant includes a guidewire or a guide sheath, and the at least two rollers are arranged to engage an elongate portion of the guidewire or the guide sheath (col. 2, lines 15-20, After running a start-up routine and program, current afterloaders deliver a non-active (dummy) source into the first catheter to verify proper placement. If successful, the dummy source wire is retracted and an active source wire is delivered into the catheter; col. 2, lines 40-52, Each radiation source cassette may include a radiation source wire having the radiation source connected to a treating end and a dummy source wire having a dummy source connected to a treating end. The motor advances and retracts the radiation source wire and the dummy source wire into and out of each radiation source cassette one at a time.).  
Re Claim 10, Halpern discloses that the control console is configured to receive a user input of at least one motion parameter, and to generate the motion control signal in accordance with the user input of the at least one motion parameter to regulate motion of the elongate member (col. 6, lines 5-20, The type of information which can be stored in the database 160 include initial settings for the remote afterloader 105, specific information relating to different patients (e.g., patents name and treatment number), and the particular speed and feed rates used for delivering and retracting the source wires 180 into and out of the patient's tumor; col. 10, lines 49-65, When the treatment control software program 185 is first executed, a screen appears where the patient's name and treatment number are input into the host computer 175 if this step has not already been done. The treatment control software program 185 then accesses the patients information from the database 160. Included in the patient's information is the prescribed amount of radiation dosing for the patient's tumor. This is very important Since each catheter 1905 is placed in a different location within the tumor 1910 and may have different number of dwell positions. Next, the treatment control software program 185 verifies that all radiation sources 415 and dummy sources 420 are in their home positions within the remote afterloader 105 and confirms that the number of catheters 1905 connected match the actual number of catheters 1905 connected to the patient's tumor 1910. If the number does not match, a notice appears on the computer screen 135 to notify the attendant; col. 11, lines 23-40, The speed and feed rates used for delivering and retracting the radiation source wires 180 and dummy Source wires 410 can be standardized so that they are not permitted to be modified by an end user, or they can be programmable within the treatment control software program 185. However, the dwell time and incremental dwell lengths should be adjustable and programmable by the user since this varies with each patient; col. 5, lines 39-55, The host computer 175 can be operated by a user via mouse 165 manipulating a cursor on GUI 135 and a keyboard 170 for inputting data).  
Re Claim 11, Halpern discloses that the at least one motion parameter includes one or more of a movement rate, a movement direction or orientation, a movement distance, a position of a distal end of the elongate member, or an amount of force imposed on the elongate member (col. 8, lines 58-66, the host computer utilizes the diameter of the two motors 167 and 1305 and the speed in which the radiation source wire 180 or dummy source wire 410 is being advanced to determine the distance that the radiation source or the dummy source has traveled).  
Re Claim 12, Halpern discloses that a peripheral control unit configured to receive a user input for the control console to generate the motion control signal, the peripheral control unit including one or more of a foot pedal or a handheld device (col. 5, lines 39-55, The host computer 175 can be operated by a user via mouse 165 manipulating a cursor on GUI 135 and a keyboard 170 for inputting data).  
Re Claim 13, Halpern disclose that the control console is configured to receive information about a medical history or disease state of the patient, and to generate the motion control signal further in accordance with the received information about the patient medical history or disease state (col. 6, lines 5-20, The type of information which can be stored in the database 160 include initial settings for the remote afterloader 105, specific information relating to different patients (e.g., patents name and treatment number), and the particular speed and feed rates used for delivering and retracting the source wires 180 into and out of the patient's tumor; col. 10, lines 49-65, When the treatment control software program 185 is first executed, a Screen appears where the patient's name and treatment number are input into the host computer 175 if this Step has not already been done. The treatment control Software program 185 then accesses the patients information from the database 160. Included in the patient's information is the prescribed amount of radiation dosing for the patient's tumor. This is very important Since each catheter 1905 is placed in a different location within the tumor 1910 and may have different number of dwell positions. Next, the treatment control software program 185 verifies that all radiation sources 415 and dummy Sources 420 are in their home positions within the remote afterloader 105 and confirms that the number of catheters 1905 connected match the actual number of catheters 1905 connected to the patient's tumor 1910. If the number does not match, a notice appears on the computer screen 135 to notify the attendant.).  
Re Claim 14, Halpern discloses one or more sensors coupled to or included in the positioning unit, the one or more sensors configured to sense a motion of the implant, wherein the control console is configured to generate the motion control signal in accordance with the sensed motion of the implant (col. 11, line 60 – col. 12, line 11, a pressure sensor also measures the amount of force being applied to advance the source wires 180 or dummy wires. If the force applied to advance the source wire 180 or dummy wires surpasses the maximum amount allowed by the pressure sensor, an alarm sounds and the source wire 180 or dummy wire are retracted into the remote afterloader 105).  
Re Claim 16, Halpern discloses an apparatus for robotically assisted implantation or manipulation of an implant, the apparatus comprising: 
a positioning unit including at least two rollers arranged to compress at least a portion of an elongate member of the implant between portions of a radial outer surface of each of the at least two rollers (fig. 13, col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410); 
wherein the at least two rollers includes at least one motorized roller configured to, in response to a motion control signal, be driven to rotate against another of the at least two rollers to transmit translational or rotational forces to the elongate member (fig. 13, col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette).  
Re Claim 17, Halpern discloses that the positioning unit includes a power transmission unit configured to transmit force from a motor to the at least one motorized roller (col. 4, lines 27-44, the remote afterloader 105 can be powered with electricity and have a battery attached for backup power; fig. 13, col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; all of col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette).  
Re Claim 18, Halpern discloses a communicator circuit configured to receive the motion control signal; and the motor configured to, in response to the motion control signal, drive rotation of the at least one motorized roller via the power transmission unit (fig. 13, para. col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; all of col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette; col. 5, lines 39-55, The host computer 175 further includes a communications interface 145 which can connect via a communication link 150 to a network 140 for communication with the remote afterloader 105 or other computers. The communications link 150 can also be connected directly to the remote afterloader 105.).  
Re Claim 19, Halpern discloses one or more sensors coupled to or included in the positioning unit, the one or more sensors configured to sense a motion of the implant; and control circuitry configured to generate the motion control signal in accordance with the sensed motion of the implant (col. 11, line 60 – col. 12, line 11, a pressure sensor also measures the amount of force being applied to advance the source wires 180 or dummy wires. If the force applied to advance the source wire 180 or dummy wires surpasses the maximum amount allowed by the pressure sensor, an alarm sounds and the source wire 180 or dummy wire are retracted into the remote afterloader 105).  
Re Claim 20, Halpern discloses a method for robotically implanting or manipulating an implant with an elongate member via an implant positioning unit, the method comprising: 
engaging at least a portion of the elongate member through compression between respective radial outer surfaces of at least two rollers arranged in the positioning unit, the at least two rollers including at least one motorized roller operably driven by a motor (fig. 13, para. col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410); 
implanting, or affixing externally, the positioning unit to a patient (col. 2, lines 40-65, The remote afterloader for moving a radiation source into and out of a catheter inserted in a tumor may include one or more radiation source cassettes, one or more motors, and a shielded container for storing the radiation source cassettes and the motor – fixed via catheter); 
generating a motion control signal using a control console; and in response to the motion control signal, robotically driving rotation of the at least one motorized roller against another of the at least two rollers via the motor and a power transmission unit to transmit translational or rotational forces to the elongate member (fig. 13, para. col. 8, lines 49- col. 9, lines 17, rollers 305 and motors 167 used to advance and retract the radiation source wire 180 or dummy source wire 410; all of col. 4, col. 6, lines 2- 20, host computer 175 configured to execute a treatment control software program 185. One function which the treatment control software program performs is to independently control each motor 167 as the motor dispenses and retracts the radiation source wire into and out of a particular radiation source cassette).  
Re Claim 21, Halpern discloses sensing a motion of the implant using one or more sensors, wherein generating the motion control signal is in accordance with the sensed motion of the implant (col. 11, line 60 – col. 12, line 11, a pressure sensor also measures the amount of force being applied to advance the source wires 180 or dummy wires. If the force applied to advance the source wire 180 or dummy wires surpasses the maximum amount allowed by the pressure sensor, an alarm sounds and the source wire 180 or dummy wire are retracted into the remote afterloader 105).  
Re Claim 23, Halpern discloses receiving information about a medical history or disease state of the patient, wherein generating the motion control signal is in accordance with the received information about the patient medical history or disease state (col. 6, lines 5-20, The type of information which can be stored in the database 160 include initial settings for the remote afterloader 105, specific information relating to different patients (e.g., patents name and treatment number), and the particular speed and feed rates used for delivering and retracting the source wires 180 into and out of the patient's tumor; col. 10, lines 49-65, When the treatment control software program 185 is first executed, a screen appears where the patient's name and treatment number are input into the host computer 175 if this step has not already been done. The treatment control software program 185 then accesses the patients information from the database 160. Included in the patient's information is the prescribed amount of radiation dosing for the patient's tumor. This is very important Since each catheter 1905 is placed in a different location within the tumor 1910 and may have different number of dwell positions. Next, the treatment control software program 185 verifies that all radiation sources 415 and dummy sources 420 are in their home positions within the remote afterloader 105 and confirms that the number of catheters 1905 connected match the actual number of catheters 1905 connected to the patient's tumor 1910. If the number does not match, a notice appears on the computer screen 135 to notify the attendant.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Halpern (US 6,497,645) in view of Pastore et al. (US 2006/0047318).
Re Claims 15 and 22, Halpern discloses the claimed invention substantially as set forth in claims 1 and 20. 
Halpern is silent regarding one or more sensors configured to sense physiological information from the patient, wherein the control console is configured to generate the motion control signal in accordance with the sensed physiological information and sensing physiological information from the patient using one or more sensors, wherein generating the motion control signal is in accordance with the sensed physiological information.
However, Pastore discloses an implantable cardiac rhythm management and implantable drug delivery device (abstract) and teaches one or more sensors configured to sense physiological information from the patient, wherein a controller is configured to generate stop electrical and/or drug therapy signals in accordance with the sensed physiological information (para. [0030], sensor processing circuit 213 processes the signal sensed by sensor 212 before the signal is used by drug delivery controller 214 and implant controller 215 to determine whether to start, stop, or adjust the electrical and/or drug therapies.  In one embodiment, sensor processing circuit 213 includes an event detector to detect one or more predetermined events indicative of a need to start, stop, or adjust the electrical and/or drug therapies. In one specific embodiment, the event includes an abnormal condition. The signal sensed by sensor 212 includes, but is not limited to, one or more of an electrogram indicative of arrhythmia and/or heart rate variability, a physiological signal indicative of ischemia, a metabolic signal indicative of a cardiac metabolic level (rate of metabolism of cardiac cells), a thoracic impedance, an intracardiac or intravascular pressure, a cardiac output or stroke volume, a neural signal indicative of activities of the autonomic nervous system, a signal indicative of renal function, a signal indicative of heart sounds, a signal indicative of respiratory sounds, a signal indicative of a strain of myocardial tissue, and a temperature signal). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Halpern, by adding one or more sensors configured to sense physiological information from the patient, wherein the control console is configured to generate the motion control signal in accordance with the sensed physiological information or adding the step of sensing physiological information from the patient using one or more sensors, wherein generating the motion control signal is in accordance with the sensed physiological information, as taught by Pastore, for the purpose of using the sensors to detect events related to the condition of the patients and to determine whether to start, stop, or adjust the therapies (stopping the therapy will stop advancing or retract the elongate member) (para. [0030]). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 15, 2022Examiner, Art Unit 3792